UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7257



EFRAIN N. CIRINEO,

                                              Petitioner - Appellant,

          versus


VANESSA P. ADAMS,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-385-2)


Submitted:   December 19, 2005             Decided:   January 18, 2006


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Efrain N. Cirineo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Efrain   N.   Cirineo,    a    federal   prisoner,    appeals    the

district court's order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).           We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          See Cirineo v. Adams, No. CA-05-385-2 (E.D.

Va. July 19, 2005).            We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented     in   the

materials      before    the    court   and     argument   would    not   aid   the

decisional process.*



                                                                          AFFIRMED




     *
      To the extent Cirineo may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C.
§ 2255 (2000) motion on the basis of the rules announced in United
States v. Booker, 543 U.S. 220 (2005), such a motion should be
filed in the circuit in which he was sentenced.

                                        - 2 -